Citation Nr: 0007376	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  96-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-concussion syndrome, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had service with the United States Army Reserves 
(Army Reserves).  This service included verified active duty 
for training (ACDUTRA) from August 23, 1985 to September 7, 
1985 and other verified active service from June 1980 to 
October 1980.  Neither additional active service that may 
have been performed by the appellant nor the dates of his 
enlistment and discharge from the Army Reserves have been 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs 
Regional Office (RO).  The rating decision granted the 
veteran service connection for post-concussion syndrome and 
evaluated the condition as 10 percent disabling.  The veteran 
submitted a notice of disagreement with that rating decision 
in April 1995.  In December 1995, the RO provided the veteran 
with a statement of the case.  The veteran filed his 
substantive appeal in January 1996.

A personal hearing was held at the RO in June 1996.


REMAND

The veteran has alleged that his service-connected post-
concussion syndrome is more severe than contemplated by the 
current 10 percent rating.  Thus, the veteran's claim of 
entitlement to a greater original evaluation is well 
grounded.  Bruce v. West, 11 Vet. App. 405 (1999); Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. § 5107(a).  
VA therefore has a duty to assist the veteran in obtaining 
evidence pertinent to his claim.  Id; Peters v. Brown, 6 Vet. 
App. 540 (1994).

The Board is of the opinion that for there to be an equitable 
disposition of the veteran's claim, further development of 
evidence must be undertaken.  The Board notes that there are 
a number of unresolved matters in the prior development of 
this claim.  First, it appears that all records of treatment 
received by the veteran from VA for his post-concussion 
syndrome have not been associated with the claims file.
The file documented that in January 1996, the veteran's 
representative requested that the RO obtain records of the 
veteran's treatment at the VA Medical Center (VAMC) on 
Highland Drive in Pittsburgh from September 1995 to the 
present.  At the June 1996 personal hearing, the veteran 
testified that he was being seen at the Highland Drive VAMC 
regularly.  Records dated after September 1995 are not a part 
of the claims file.  VA treatment records have been held to 
be in the constructive possession of VA and therefore 
constructively included in the record of a claim.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, all 
outstanding VA medical records must be sought, obtained, and 
reviewed by the agency of original jurisdiction before it 
decides a claim to which they relate.

The veteran filed his claim for post-concussion syndrome in 
April 1993.  The Board notes that the veteran is contesting 
the original evaluation of his post-concussion syndrome, 
which was assigned in the February 1995 rating decision 
granting service connection for that condition, rather than 
seeking an increased evaluation after a prior rating has 
become final.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claimant is presumed to be seeking the maximum benefit 
allowed by law and regulation for the disability in question, 
and a claim remains in controversy when less than the maximum 
benefit has been awarded).

The distinction between a claim concerning an original rating 
of disability following a grant of service connection on that 
claim and a new claim for an increased rating of a disability 
is pertinent here.  After the veteran had appealed the 
February 1995 rating decision, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) decided 
the case of Fenderson v. West.  In its opinion, the Court 
distinguished the procedure to be followed when the issue is 
entitlement to a greater original evaluation of a disability 
from the procedure to be followed when the issue is 
entitlement to an increased evaluation of a disability.  The 
Court observed that in the latter instance, the present level 
of the disability is of primary concern.  Fenderson v. West, 
12 Vet. App. 119, 126, (1999), citing Francisco v. Brown, 
7 Vet. App. 55 (1994).  The Court stated that in contrast, an 
original evaluation of a disability must address all evidence 
that was of record from the date of the filing of the claim 
on which service connection was granted (or from other 
applicable effective date)  See Fenderson, 12 Vet. App. at 
126-27.  The Court observed that, accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," ratings of the 
disability based on the facts shown to exist during separate 
periods of time.  Id.  The RO must consider whether staged 
ratings are appropriate in this case.

In addition, the Board notes that during the pendency of this 
appeal, the schedular criteria by which mental disorders are 
evaluated were revised.  See 61 Fed. Reg. 52,700 (Oct. 8, 
1996) (effective November 7, 1996).  Where the law changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  
As Congress has not specifically directed which regulations 
are to be applied under the circumstances of this case, the 
Board finds that adjudication of the veteran's claim for an 
increase requires that both the old and the current rating 
criteria be considered, and the criteria most favorable to 
the veteran's claim be used.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
identify any sources of inpatient and/or 
outpatient treatment that he has received 
at any private or VA facility from May 
1994 to the present for his post-
concussion syndrome, and the approximate 
dates of such treatment.  A copy of this 
request should be placed in the claims 
file.  The RO then should obtain all 
pertinent medical records from the 
facilities named.  Particular attention 
should be paid to obtaining all pertinent 
treatment records from the Pittsburgh, 
Pennsylvania VAMC on Highland Drive from 
September 1995 to the present.  Once 
obtained, such records should be 
associated with the claims file.

2.  The RO should request from the Social 
Security Administration a copy of the 
decision in any claim by the veteran for 
benefits, as well as the medical records 
relied upon.

3.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for VA psychiatric 
and neurological examinations to 
determine the severity of his post-
concussion syndrome.  All indicated tests 
and studies should be performed.  The 
diagnoses should include all disorders 
currently present and, on Axis V, a score 
on the Global Assessment of Functioning 
(GAF) Scale, along with an explanation of 
the importance of the score as it 
pertains to social and industrial 
adaptability.  The claims file should be 
made available to the examiner(s) for use 
in the study of the veteran's case.  Due 
written notice of the time and place of 
the examination(s) should be given to the 
veteran, and a copy of the notification 
letter should be placed in the claims 
file.  

4.  Thereafter, the RO should 
readjudicate the claim of the veteran for 
a greater original evaluation of his 
post-concussion syndrome.  Consideration 
should be given to the appropriateness of 
"staged ratings" of the veteran's post-
concussion syndrome.  The veteran should 
be rated under the more favorable of the 
rating criteria in effect prior to 
November 7, 1996, and the criteria in 
effect on and after that date.  If the 
determination of the claim for a greater 
original evaluation of his post-
concussion syndrome is unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.31.  
The veteran and his representative should 
then be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


